          Case 1:18-cv-02921-JMF Document 509 Filed 11/07/18 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


 STATE OF NEW YORK, et al.,

 Plaintiffs,

 v.
                                            18-CV-2921 (JMF)
 UNITED STATES DEPARTMENT
 OF COMMERCE, et al.,

 Defendants.


 NEW YORK IMMIGRATION
 COALITION, et. al.,

 Plaintiffs,

 v.                                         18-CV-5025 (JMF) (Consolidated Case)

 UNITED STATES DEPARTMENT OF
 COMMERCE, et. al.,

 Defendants.



 NOTICE OF FILING OF DEPOSITION DESIGNATIONS FOR WENDY TERAMOTO

        Plaintiffs hereby file with the Court the synopsis of deposition excerpts for Wendy

Teramoto (Exhibit 1), and the deposition excerpts for Wendy Teramoto that will be offered as

substantive evidence (Exhibit 2) (Plaintiffs’ designations are in yellow and Defendants’

designations are in blue).


                                      Respectfully submitted,

                                      By: /s/ Dale Ho
           Case 1:18-cv-02921-JMF Document 509 Filed 11/07/18 Page 2 of 2



    Dale Ho                                        Andrew Bauer
    American Civil Liberties Union Foundation      Arnold & Porter Kaye Scholer LLP
    125 Broad St.                                  250 West 55th Street
    New York, NY 10004                             New York, NY 10019-9710
    (212) 549-2693                                 (212) 836-7669
    dho@aclu.org                                   Andrew.Bauer@arnoldporter.com

    Sarah Brannon*                                 John A. Freedman
    American Civil Liberties Union Foundation      Arnold & Porter Kaye Scholer LLP
    915 15th Street, NW                            601 Massachusetts Avenue, N.W.
    Washington, DC 20005-2313                      Washington, DC 20001-3743
    202-675-2337                                   (202) 942-5000
    sbrannon@aclu.org                              John.Freedman@arnoldporter.com
    * Not admitted in the District of Columbia;
    practice limited per D.C. App. R. 49(c)(3).

    Perry M. Grossman
    New York Civil Liberties Union Foundation
    125 Broad St.
    New York, NY 10004
    (212) 607-3300 601
    pgrossman@nyclu.org

ARNOLD & PORTER KAYE SCHOLER LLP
AMERICAN CIVIL LIBERTIES UNION


                                       Attorneys for the NYIC Plaintiffs


                                       BARBARA D. UNDERWOOD
                                       Attorney General of the State of New York

                                       By: /s/ Matthew Colangelo
                                       Matthew Colangelo, Executive Deputy Attorney General
                                       Elena Goldstein, Senior Trial Counsel
                                       Office of the New York State Attorney General
                                       28 Liberty Street
                                       New York, NY 10005
                                       Phone: (212) 416-6057
                                       matthew.colangelo@ag.ny.gov

                                       Attorneys for the State of New York Plaintiffs
	
